DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 09/04/2020 is acknowledged.  Claim 21-25 and 27-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. The traversal is on the ground(s) that the inventions are connected, as the claims are connected in the effect of interrogating a laminate via an array of ultrasonic transducers integrated into a vacuum bag. 
This is not found persuasive because, as presented in the Restriction Requirement of 07/20/2020, Invention I and II are distinct because the apparatus of Invention II can be used to practice another and materially different process from the process of Invention I; Invention I and II are unrelated processes; and Invention II and IIII are distinct because the apparatus of Invention II can be practiced by another and materially different process from the process of Invention III. 
Regarding the restriction requirement between Groups I and II, Applicant argues that even if the apparatus of Invention II was used in a manner that included resin infusion, the process performed by the apparatus would not be materially different because a resin-infused laminate would still be interrogated by a vacuum bag that includes ultrasonic transducers in the method. Examiner respectfully disagrees. One of ordinary skill in the art would have recognized that the apparatus of Invention II as claimed can be used to perform vacuum-assisted resin transfer molding process by placing dry reinforcement onto a mandrel; laying up a vacuum bag comprising integral ultrasonic transducers, sealing the vacuum bag; drawing a vacuum on the reinforcement; and injecting a resin. This is a materially different process of Invention I, as the process of Invention I requires placing a laminate comprising uncured fiber reinforcement polymer onto a mandrel and does not infuse any material into the apparatus. 


Claim Rejections - 35 USC § 112
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is dependent on a cancelled claim. For examination purposes 39 will be interpreted to be dependent on claim 38. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1, 2, 5, 8, 9, 26, 37, 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452). 
Regarding claim 1, Georgeson teaches a process (Figure 5), comprising: 
placing a laminate comprising uncured fiber reinforced polymer onto a tool;
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037]; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach the vacuum bag includes integral ultrasonic transducers within a gas-impermeable layer.

Nelson teaches a system for collecting data during vacuum molding of a composite (Figure 1 and 2) comprising a vacuum bag with attached pressure sensors for communication with the interior of the bag (Col 4, Ln 23-33 and Col 5, Ln 30-67).



Regarding claim 2, Georgeson in view of Nelson teaches the process as applied to claim 1, further comprising: curing the laminate into a composite part, wherein interrogating the laminate with the integral ultrasonic transducers is performed while curing the laminate into a composite part (Georgeson, [0060]).

Regarding claim 5, Georgeson in view of Nelson teaches the process as applied to claim 1, wherein the controller causes one of the transducer arrays to generate sound pulses that are transmitted through a front surface of the FRP part, and continues to the other one of the transducer arrays, wherein the controller causes the other one of the transducer arrays to measure the transmitted acoustic energy transmitted through the back wall of the FRP part, converting the PE data and/or TTU data into a data representation ( e.g., a C-scan) that identifies any structural inconsistencies in the
FRP part (i.e., quantifying sizes of inconsistencies within the composite) (Georgeson, [0024]-[0028], [0044]-[0047]).  

Regarding claim 8, Georgeson in view of Nelson teaches the process as applied to claim 1, wherein the curing is performed in an autoclave (Georgeson, Figure 5 and [0038]). 

Regarding claim 9, Georgeson in view of Nelson teaches the process as applied to claim 1, the integral ultrasonic transducers are arranged in a phased array, and interrogating the laminate comprises operating the phased array (Georgeson, Figure 5, [0012], [0017] and [0025]).

Regarding claim 11, Georgeson teaches a process, comprising:

laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037] and is transparent to ultrasound; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach (1) the vacuum bag is includes integral ultrasonic transducers within a gas-impermeable layer and (2) a non-transitory computer readable medium embodying programmed instructions which are operable for performing a method when executed by a processor. 

As to (1), Nelson teaches a system for collecting data during vacuum molding of a composite (Figure 1 and 2) comprising a vacuum bag with attached pressure sensors for communication with the interior of the bag (Col 4, Ln 23-33 and Col 5, Ln 30-67).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the transducer array encapsulated in a gas-impermeable layer of Georgeson with the vacuum bag of Georgeson, thereby producing an integral structure of sensor-vacuum bag as taught by Nelson to achieve predictable result of interrogating the laminate and applying vacuum to the laminate.

As to (2), to provide a mechanical or automatic means to replace manual activity, which accomplishes the same result, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  


Regarding claim 26, Georgeson teaches a process (Figure 5), comprising: 
placing a laminate comprising uncured fiber reinforced polymer onto a tool;
laying up a flexible ultrasonic transducer array [0020]-[0021] that is encapsulated in a gas-impermeable layer [0036], 
wherein the array may be mechanically clamped, adhesively bonded, or vacuum bagged down against the tool [0022], [0037] and is transparent to ultrasound; 
laying up a vacuum bag atop the laminate, wherein the transducer array is underneath the vacuum bag [0037], [0038];
sealing the vacuum bag to the tool  [0037]-[0038];
drawing a vacuum on the laminate via the vacuum bag, removing gas between the integral  ultrasonic transducers and the laminate [0039]; and
interrogating the laminate with the integral ultrasonic transducers [0043] and [0060]. 

Georgeson does not explicitly teach the vacuum bag is includes integral ultrasonic transducers within a gas-impermeable layer.

Nelson teaches a system for collecting data during vacuum molding of a composite (Figure 1 and 2) comprising a vacuum bag with attached pressure sensors for communication with the interior of the bag (Col 4, Ln 23-33 and Col 5, Ln 30-67).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to couple the transducer array encapsulated in a gas-impermeable layer of Georgeson with the vacuum bag of Georgeson, thereby producing an integral structure of sensor-vacuum bag as taught by Nelson to achieve predictable result of interrogating the laminate and applying vacuum to the laminate.


Regarding claim 40, Georgeson in view of Nelson teaches the process as applied to claim 11, wherein the controller causes one of the transducer arrays to generate sound pulses that are transmitted through a front surface of the FRP part, and continues to the other one of the transducer arrays, wherein the controller causes the other one of the transducer arrays to measure the transmitted acoustic energy transmitted through the back wall of the FRP part, converting the PE data and/or TTU data into a data representation ( e.g., a C-scan) that identifies any structural inconsistencies in the FRP part (i.e., quantifying sizes of inconsistencies within the composite) (Georgeson, [0024]-[0028], [0044]-[0047]).  

Regarding claim 43, Georgeson in view of Nelson teaches the process as applied to claim 11, wherein the curing is performed in an autoclave (Georgeson, Figure 5 and [0038]). 

Regarding claim 44, Georgeson in view of Nelson teaches the process as applied to claim 11, the integral ultrasonic transducers are arranged in a phased array, and interrogating the laminate comprises operating the phased array (Georgeson, Figure 5, [0012], [0017] and [0025]).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 1, in further view of Cumings (PG-PUB 2008/0210372). 
Regarding claim 3, Georgeson in view of Nelson teaches the process as applied to claim 1, wherein inspection is performed during curing (Georgeson, [0041] and [0046]).

Cumings teaches typical debulking processes utilize drawing a vacuum on the pre-cured lay-up to both conform the plies to the tooling and force any trapped air or gases from between the layers [0005]-[0006]. Cumings teaches the debulked assembly may be cured while still under vacuum to assist in the removal of any out-gassing volatiles in the matrix resin which may be released during curing [0005]-[0006].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Georgeson in view of Nelson with a debulking step to force any trapped air or gases from between the layers as taught by Cumings. One of ordinary skill in the art would have been motivated to perform ultrasonic inspection during the debulking (i.e., before curing) to reveal if the part will not pass inspection and abort curing as taught by Georgeson. 

	Regarding claim 4, Georgeson in view of Nelson and Cumings teaches the process as applied to claim 3, further comprising: aborting the curing process if data reveals that the part will not pass inspection or foreign material is present in the fabricated laminate (Georgeson, [0046]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 1, in further view of Georgeson ‘501 (PG-PUB 2009/0133501). 
Regarding claim 6, Georgeson in view of Nelson teaches the process as applied to claim 1, wherein the controller determined if inconsistencies exist by analyzing data acquired from the transducer array (Georgeson, [0024]-[0028], [0044]-[0047]) and if the PE data reveals that the composite part will not pass inspection due to inconsistencies or foreign material, the curing may be aborted (Georgeson, [0046]). 
Georgeson in view of Nelson does not explicitly teach identifying inconsistencies that are larger than a threshold size and generating an instruction to update a display device with a report that describes the inconsistencies that are larger than the threshold size.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for determining if a part will not pass inspection as taught by Georgeson in view of Nelson with the controller configuration to compare the data from the transducer with a predefined threshold based on the application of the composite and determine if the levels of inconsistencies are above threshold values as taught by Georgeson ‘501, a functionally equivalent mechanism for determining if a controller if a composite fails inspection due to inconsistencies. One of ordinary skill in the art would have been motivated to incorporate the warning or alarm of Georgeson ‘501 to alert the operator of failed inspection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 1, in further view of Georgeson ‘289 (PG-PUB 2014/0360289).
Regarding claim 7, Georgeson in view of Nelson teaches the process as applied to claim 1, wherein the location of the inconsistencies within the composite is determined based on input from the transducers. 

Georgeson ‘289 teaches non-destructive inspection of an object [0045], [0047] utilizing ultrasonic transducer [0048] to generate data about inconsistencies, such as the shape, size, and depth of the inconsistencies [0143]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the determining the location of inconsistencies as taught by Georgeson in view of Nelson with specifying the depth of the inconsistencies as taught by Georgeson ‘289, a functionally equivalent location-based data obtained from ultrasonic inspection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 1, in further view of Lee (PG-PUB 2016/0121560). 
Regarding claim 10, Georgeson in view of Nelson teaches the process as applied to claim 1, wherein a parting layer may be applied to the ply stack to facilitate separating of the vacuum bag and transducer array from the cured part (Georgeson, [0035]). 
Georgeson in view of Nelson does not explicitly teach laying up a layer of Fluorinated Ethylene Propylene (FEP) directly in contact with the laminate, wherein laying up the vacuum bag comprises placing the vacuum bag directly in contact with the layer of FEP.

Lee teaches a process of vacuum forming composite laminates, wherein a layer of FEP (fluorinated ethylene propylene) or similar release film is draped over the plies to isolate the plies [0045]. 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed material of the parting layer of Georgeson in view of Nelson with the FEP parting layer of Lee, a functionally equivalent parting layer for use in vacuum molding disposed over the plies. 
Claim 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 11, in further view of Cumings (PG-PUB 2008/0210372). 
Regarding claim 38, Georgeson in view of Nelson teaches the process as applied to claim 11, wherein inspection is performed during curing (i.e., before curing ends) (Georgeson, [0041] and [0046]).
 Georgeson in view of Nelson does not explicitly teach interrogating the laminate during debulking of the laminate prior to curing the laminate. 
Cumings teaches typical debulking processes utilize drawing a vacuum on the pre-cured lay-up to both conform the plies to the tooling and force any trapped air or gases from between the layers [0005]-[0006]. Cumings teaches the debulked assembly may be cured while still under vacuum to assist in the removal of any out-gassing volatiles in the matrix resin which may be released during curing [0005]-[0006].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Georgeson in view of Nelson with a debulking step to force any trapped air or gases from between the layers as taught by Cumings. One of ordinary skill in the art would have been motivated to perform ultrasonic inspection during the debulking (i.e., before curing ends) to reveal if the part will not pass inspection and abort curing as taught by Georgeson. 

	Regarding claim 39, Georgeson in view of Nelson and Cumings teaches the process as applied to claim 38, further comprising: aborting the curing process if data reveals that the part will not pass inspection or foreign material is present in the fabricated laminate (Georgeson, [0046]). 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 11, in further view of Georgeson ‘501 (PG-PUB 2009/0133501). 
Regarding claim 41, Georgeson in view of Nelson teaches the process as applied to claim 11, wherein the controller determined if inconsistencies exist by analyzing data acquired from the transducer array (Georgeson, [0024]-[0028], [0044]-
Georgeson in view of Nelson does not explicitly teach identifying inconsistencies that are larger than a threshold size and generating an instruction to update a display device with a report that describes the inconsistencies that are larger than the threshold size.
Georgeson ‘501 teaches an array-based system of ultrasonic transducers for inspecting structres to identify unacceptable levels of porosity, microcracking or defects attributable to thermal damage (Figure 1, 3, and 10-12, [0033]-[0035]).  Georgeson ‘501 teaches an array control receives output from the ultrasonic transducers to quantify backscattered signalks received by the transducers and determine if the levels are within a predefined threshold or if a respective location has an unacceptable degree of porosity, an unacceptable amount of microcracking, or an unacceptable amount of thermal damage [0043]-[0046]. Georgeson ‘501 teaches the value of the predefined threshold may vary, depending upon the application, the loads that are anticipated to be placed upon the structure and the tolerance of the structure and/or the application to the structural changes occasioned by porosity, microcracking or thermal damage, among other factors [0044]. Georgeson ‘501 teaches the computing device can provide a warning, an alarm, or the like to the operator during the course of the inspection [0056]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for determining if a part will not pass inspection as taught by Georgeson in view of Nelson with the controller configuration to compare the data from the transducer with a predefined threshold based on the application of the composite and determine if the levels of inconsistencies are above threshold values as taught by Georgeson ‘501, a functionally equivalent mechanism for determining if a controller if a composite fails inspection due to inconsistencies. One of ordinary skill in the art would have been motivated to incorporate the warning or alarm of Georgeson ‘501 to alert the operator of failed inspection. 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Georgeson (PG-PUB 2015/0367586) in view of Nelson (US 8,196,452), as applied to claim 11, in further view of Georgeson ‘289 (PG-PUB 2014/0360289).
Regarding claim 42, Georgeson in view of Nelson teaches the process as applied to claim 11, wherein the location of the inconsistencies within the composite is determined based on input from the transducers. 
Georgeson in view of Nelson does not explicitly teach quantify the depths of the inconsistencies. 
Georgeson ‘289 teaches non-destructive inspection of an object [0045], [0047] utilizing ultrasonic transducer [0048] to generate data about inconsistencies, such as the shape, size, and depth of the inconsistencies [0143]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the determining the location of inconsistencies as taught by Georgeson in view of Nelson with specifying the depth of the inconsistencies as taught by Georgeson ‘289, a functionally equivalent location-based data obtained from ultrasonic inspection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742